 Case 6:20-cv-01522-RBD-LRH Document 9 Filed 10/26/20 Page 1 of 2 PageID 44




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TONEA BAKER,

       Plaintiff,

v.                                                      Case No. 6:20-cv-1522-Orl-37LRH

SPECTRUM,

       Defendant.



                                         ORDER

       Plaintiff moved to proceed in forma pauperis. (Doc. 2 (“IFP Motion”).) On referral,

U.S. Magistrate Judge Leslie R. Hoffman recommends denying the IFP Motion and

dismissing Plaintiff’s complaint (Doc. 1) without prejudice for failing to allege subject

matter jurisdiction. (Doc. 8 (“R&R”).)

       Plaintiff did not object to the R&R, and the time for doing so has now passed. So

the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see also Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is adopted in its

entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 8) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. 2) is DENIED.
                                                -1-
 Case 6:20-cv-01522-RBD-LRH Document 9 Filed 10/26/20 Page 2 of 2 PageID 45




      3.       Plaintiff’s Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

      4.       By Monday, November 9, 2020 Plaintiff may file an amended complaint

               that addresses the deficiencies identified in the R&R (Doc. 8). Failure to do

               so may result in the closure of this action without further notice.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 26, 2020.




Copies to:
Pro Se Party




                                                 -2-
